UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-00834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2016 Item 1: Schedule of Investments Vanguard Windsor Fund Schedule of Investments (unaudited) As of July 31, 2016 Market Value Shares ($000) Common Stocks (97.6%)1 Consumer Discretionary (10.6%) Newell Brands Inc. 4,142,863 217,334 Lennar Corp. Class A 4,336,620 202,954 Delphi Automotive plc 2,857,684 193,808 * Norwegian Cruise Line Holdings Ltd. 3,624,081 154,386 Ford Motor Co. 10,435,150 132,109 SES SA Class A 5,995,112 131,373 DR Horton Inc. 3,103,400 102,040 Omnicom Group Inc. 1,233,100 101,472 TJX Cos. Inc. 1,177,787 96,249 PulteGroup Inc. 4,542,266 96,205 Ralph Lauren Corp. Class A 957,800 93,951 Staples Inc. 7,849,780 72,924 News Corp. Class A 5,447,250 70,651 Interpublic Group of Cos. Inc. 2,254,250 51,983 Lowe's Cos. Inc. 482,500 39,700 Kohl's Corp. 343,475 14,285 News Corp. Class B 718,627 9,658 Comcast Corp. Class A 133,100 8,951 Consumer Staples (3.3%) Ingredion Inc. 1,166,350 155,404 British American Tobacco plc 2,247,993 143,478 Wal-Mart Stores Inc. 1,770,650 129,204 CVS Health Corp. 807,125 74,837 Kellogg Co. 625,000 51,694 Energy (11.0%) Pioneer Natural Resources Co. 1,603,007 260,601 Royal Dutch Shell plc ADR 4,060,626 210,300 Anadarko Petroleum Corp. 3,658,385 199,492 Halliburton Co. 4,448,946 194,241 * Concho Resources Inc. 1,490,575 185,129 Exxon Mobil Corp. 1,848,425 164,417 BP plc ADR 4,150,450 142,776 Hess Corp. 1,754,354 94,121 Cameco Corp. 7,900,362 75,527 Canadian Natural Resources Ltd. 2,292,168 69,292 Cenovus Energy Inc. 3,809,713 54,479 ConocoPhillips 1,182,450 48,268 Apache Corp. 881,975 46,304 Baker Hughes Inc. 922,225 44,110 * Southwestern Energy Co. 2,495,500 36,384 Murphy Oil Corp. 826,350 22,667 * Cobalt International Energy Inc. 11,783,968 17,558 PrairieSky Royalty Ltd. 46,490 897 Financials (27.6%) American International Group Inc. 6,007,151 327,029 Citigroup Inc. 6,788,546 297,406 Wells Fargo & Co. 6,071,712 291,260 MetLife Inc. 6,552,675 280,061 * XL Group Ltd. 7,925,975 274,318 Bank of America Corp. 17,317,997 250,938 Comerica Inc. 4,251,915 192,357 American Tower Corporation 1,626,200 188,265 Principal Financial Group Inc. 3,459,699 161,326 Weyerhaeuser Co. 4,860,741 159,043 Unum Group 4,674,969 156,191 JPMorgan Chase & Co. 2,330,400 149,076 PNC Financial Services Group Inc. 1,550,332 128,135 Torchmark Corp. 2,043,100 126,407 Morgan Stanley 3,677,516 105,655 Ameriprise Financial Inc. 1,054,624 101,075 Voya Financial Inc. 3,897,000 99,880 Goldman Sachs Group Inc. 622,300 98,827 Intercontinental Exchange Inc. 368,909 97,466 Public Storage 398,578 95,228 M&T Bank Corp. 800,508 91,706 Franklin Resources Inc. 2,481,775 89,815 Boston Properties Inc. 579,328 82,340 Regions Financial Corp. 8,755,700 80,290 Axis Capital Holdings Ltd. 1,418,271 78,828 Capital One Financial Corp. 1,109,450 74,422 State Street Corp. 1,071,075 70,455 UBS Group AG 5,063,558 69,776 Raymond James Financial Inc. 1,261,238 69,242 Zions Bancorporation 2,469,272 68,843 Allstate Corp. 810,397 55,374 Fifth Third Bancorp 2,857,550 54,236 Citizens Financial Group Inc. 2,062,250 46,050 KeyCorp 3,482,075 40,740 Bank of Nova Scotia 600,600 30,503 Julius Baer Group Ltd. 673,872 27,631 Willis Towers Watson plc 205,562 25,412 Invesco Ltd. 695,225 20,287 * Genworth Financial Inc. Class A 2,832,750 8,102 Health Care (14.2%) Bristol-Myers Squibb Co. 4,951,516 370,423 Medtronic plc 3,635,635 318,591 Merck & Co. Inc. 4,983,404 292,326 UnitedHealth Group Inc. 1,664,092 238,298 * Allergan plc 612,067 154,822 * HCA Holdings Inc. 1,712,149 132,058 McKesson Corp. 663,047 129,002 Johnson & Johnson 799,225 100,087 Aetna Inc. 759,714 87,527 Abbott Laboratories 1,926,310 86,202 * Biogen Inc. 267,329 77,507 * Mylan NV 1,539,879 72,051 Teva Pharmaceutical Industries Ltd. ADR 1,290,793 69,057 Pfizer Inc. 1,770,875 65,328 ^ AstraZeneca plc ADR 1,753,565 59,867 Eli Lilly & Co. 635,240 52,655 Baxter International Inc. 1,070,838 51,422 Cigna Corp. 342,391 44,155 Industrials (9.7%) Eaton Corp. plc 3,644,690 231,110 Honeywell International Inc. 1,973,069 229,527 * IHS Markit Ltd. 4,251,983 147,714 Parker-Hannifin Corp. 1,281,150 146,294 * Hertz Global Holdings Inc. 2,900,320 141,188 Raytheon Co. 997,147 139,132 Kansas City Southern 1,360,385 130,747 Stanley Black & Decker Inc. 991,300 120,641 Dover Corp. 1,685,342 120,384 * Sensata Technologies Holding NV 2,332,931 88,465 American Airlines Group Inc. 1,522,054 54,033 * Herc Holdings Inc. 966,773 34,175 Masco Corp. 834,148 30,430 L-3 Communications Holdings Inc. 166,050 25,178 Information Technology (16.0%) * NXP Semiconductors NV 3,461,914 291,112 Lam Research Corp. 2,939,832 263,909 * Arrow Electronics Inc. 3,832,844 254,846 Broadcom Ltd. 1,530,413 247,896 Cisco Systems Inc. 7,151,287 218,329 Skyworks Solutions Inc. 2,177,065 143,730 Harris Corp. 1,652,115 143,106 * Alphabet Inc. Class A 180,806 143,079 Oracle Corp. 3,147,525 129,174 Hewlett Packard Enterprise Co. 5,372,675 112,934 * Micron Technology Inc. 7,963,440 109,418 Intel Corp. 3,012,125 105,003 Apple Inc. 977,117 101,825 Seagate Technology plc 3,099,671 99,282 * Cognizant Technology Solutions Corp. Class A 1,423,300 81,826 Microsoft Corp. 1,343,675 76,159 HP Inc. 5,372,675 75,271 QUALCOMM Inc. 871,550 54,542 TE Connectivity Ltd. 865,010 52,143 Materials (2.5%) Celanese Corp. Class A 2,247,005 142,505 PPG Industries Inc. 1,125,721 117,874 Methanex Corp. 3,651,138 102,305 CF Industries Holdings Inc. 2,414,199 59,583 Other (0.3%) ^,2 Vanguard Value ETF 703,525 61,474 Telecommunication Services (0.2%) AT&T Inc. 815,225 35,291 Utilities (2.2%) PG&E Corp. 1,998,767 127,801 NextEra Energy Inc. 853,133 109,449 Edison International 852,150 65,939 Entergy Corp. 788,774 64,198 Total Common Stocks (Cost $13,949,718) Coupon Temporary Cash Investments (2.5%)1 Money Market Fund (1.3%) 3,4 Vanguard Market Liquidity Fund 0.561% 215,153,066 215,153 Face Maturity Amount Date ($000) ) Repurchase Agreement (0.7%) Bank of America Securities, LLC (Dated 7/29/16, Repurchase Value $126,104,000, collateralized by Government National Mortgage Assn. 4.00%, 10/20/45-5/20/46, with a value of $128,622,000) 0.350% 8/1/16 126,100,000 126,100 U.S. Government and Agency Obligations (0.5%) 5,6 Federal Home Loan Bank Discount Notes 0.365% 8/31/16 5,000,000 4,999 5 Federal Home Loan Bank Discount Notes 0.390% 9/7/16 75,000,000 74,977 5,6 Federal Home Loan Bank Discount Notes 0.421% 9/14/16 4,000,000 3,998 Total Temporary Cash Investments (Cost $425,220) Total Investments (100.1%) (Cost $14,374,938) Other Assets and Liabilities-Net (-0.1%)4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $7,387,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.7% and 1.4%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $7,576,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $7,698,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate Windsor Fund its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
